Citation Nr: 0843291	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for idiopathic edema of the left leg.

2.  Entitlement to an initial evaluation in excess of 10 
percent for idiopathic edema of the right leg.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for attention deficit 
disorder (ADD).

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for residuals of a head 
injury.

8.   Entitlement to service connection for a left knee 
disorder.

9.	Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1983 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007, the veteran testified at a travel Board 
hearing.  At the hearing, the veteran submitted a lay 
statement with a waiver of RO consideration.  Also, at the 
hearing the veteran requested and was afforded an extension 
of time to obtain evidence in support of her claims.  The 
veteran subsequently submitted copies of e-mail 
correspondence and a letter of private psychological 
counseling for depression and PTSD without a waiver of RO 
review which is addressed in the Remand below.

The issues of entitlement to initial evaluations in excess of 
10 percent for idiopathic edema of the left and right leg and 
service connection for PTSD and depression are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have ADD that is related to active 
service.

2.  The veteran does not have tinnitus that is related to 
active service.

3.  The veteran does not have residuals of a head injury that 
are related to active service.

4.   The veteran does not have a left knee disorder that is 
related to active service. 

5.  The veteran does not have a right knee disorder that is 
related to active service.


CONCLUSIONS OF LAW

1.  Service connection for ADD is not established.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

3.   Service connection for residuals of a head injury is not 
established.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in February 2005 and 
August 2006 and the claims were readjudicated in a February 
2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence and afforded the veteran a 
physical examination in connection with her claims for 
service connection for tinnitus and for a left and right knee 
disability.  The Board notes that the veteran was not 
afforded VA examinations to obtain opinions in connection 
with the claimed residuals of a head injury, because there is 
no current medical evidence that this claimed disorder 
exists. The veteran was not afforded an opinion in connection 
with the claimed ADD because the evidence does not establish 
that the veteran suffered an event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection-General Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

ADD

The veteran's service treatment records do not show any 
findings, complaint or treatment for ADD.

Post-service VA medical treatment records show an initial 
diagnosis of ADD a number of years following service.

Although the medical evidence shows that the veteran 
currently has ADD, the service medical records do not show 
evidence of the disorder.  Moreover, the evidence does not 
show that ADD was incurred in or aggravated during service.  
In the absence of competent medical evidence linking ADD to 
service, service connection must be denied.

Tinnitus

The veteran claims that she has tinnitus as a result of 
significant noise exposure during active service.

The service treatment records are negative for evidence of 
tinnitus.  In a November 1986 treatment record, the veteran 
was diagnosed as having serous otitis with complaint of 
bilateral ear pain.  A June 1987 treatment record shows an 
assessment of allergy with complaint of earache and other 
symptoms.  Ear examination was normal.

On VA examination in June 2005, the veteran was diagnosed as 
having tinnitus.  The examiner noted that the veteran was 
seen in service for otitis media, but there is no 
documentation of tinnitus in the service treatment records.  
The examiner stated that he could not offer an opinion 
regarding the veteran's tinnitus and its relation to service 
because such knowledge is not available in the medical 
literature and any opinion would be speculation. 

The medical evidence of record establishes that the veteran 
currently has tinnitus.  The preponderance of the medical 
record, however, shows that the veteran's tinnitus is not 
related to any incident of service.  The VA examiner could 
not offer an opinion as to the relationship of the veteran's 
tinnitus to active service without resorting to speculation.  
The absence of complaints regarding a disorder for years 
following service weighs against a claim.  See Maxson v. 
Gober, 230 F. 3rd 1330 (Fed. Cir. 2000) There is no favorable 
medical opinion of record.  Accordingly, service connection 
for tinnitus must be denied.  

Residuals of a Head Injury

The veteran testified that she suffered a head injury during 
service when she was attacked by fellow soldiers who dropped 
400 pounds of camouflage on her head.  

The service treatment records are negative for evidence of a 
head injury.

Post-service medical treatment records do not show treatment 
for residuals of a head injury.  

Apart from the veteran's reported history of a head injury, 
there is no actual medical evidence that she suffered from a 
head injury in service or that she currently suffers from 
residuals of such an injury.  A claim for service connection 
for a disability must be accompanied, at a minimum, by 
medical evidence that establishes that the claimant currently 
has the claimed disability. Absent proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran's claim of service connection for residuals of a 
head injury has not been substantiated and must be denied.

Left and Right Knee Disorder

The service treatment records show that the veteran was seen 
on several occasions with complaints of bilateral knee pain 
and in a September 1984 record was diagnosed as having 
bilateral patellar femoral pain syndrome.  X-rays revealed no 
definite abnormality.  

Post-service medical treatment records do not show treatment 
for either knee.  

On VA examination in June 2005, the veteran complained of 
daily bilateral knee pain.  The diagnosis was bilateral knee 
strain.  X-rays of both knees revealed that the osseous 
alignment was within normal limits with no evidence of acute 
fracture.  There was no significant degenerative change and 
no significant joint effusion.  The examiner stated that with 
regard to the veteran's bilateral knee strain and her 
military service, he could not offer an opinion because such 
knowledge is not available in the medical literature and any 
opinion would be speculation.  The examiner noted that 
documentation for any treatment of the knees from 1989 to the 
present time was not available.  

Given this evidence of record, the Board finds that the 
competent and credible evidence weighs against the veteran's 
claims.  Although the service medical records show complaints 
of and treatment for bilateral knee pain, they do not show 
that any treatment or event resulted in chronic disability.   
Even when considering the veteran's complaints of 
experiencing bilateral knee pain since service, the 
objective, credible evidence does not support her assertions.  
Moreover, the probative medical evidence of record does not 
etiologically relate the veteran's current bilateral knee 
strain to service.  The VA examiner found that it would be 
mere speculation to relate the veteran's current bilateral 
knee strain to her military service.  

As to the veteran's statements and hearing testimony that she 
had bilateral knee pain in service, the Board notes that she 
can attest to factual matters of which she had first-hand 
knowledge, e.g., receiving treatment for bilateral knee pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, she is not qualified to opine on 
matters requiring medical knowledge, such as whether there is 
a causal relationship of any sort between any current 
bilateral knee disability and her active service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As such, the Board finds that the medical evidence of record 
does not create a reasonable doubt that any current left or 
right knee disorder the veteran has is related to her active 
service many years ago.  Rather, a preponderance of the 
evidence weighs against the veteran's claims and the appeal 
is denied.


ORDER

Service connection for ADD is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a head injury is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.





REMAND

The Board finds that further development is needed on the 
veteran's bilateral leg, depression and PTSD claims.

At her August 2007 Board hearing, the veteran reported that 
any kind of activity exacerbates the swelling in both of her 
legs.  In particular, she reported that sitting for long 
periods of time causes difficulty in rising and that the pain 
in her legs makes it difficult for her to sleep.  She 
testified that she was in a car accident in April 2007 and 
that the private physician who treated her informed her that 
she had lupus and that the inflammation was a symptom of the 
lupus.  The records of this treatment are not in evidence. 
Because these records may be relevant to the evaluation of 
the service-connected disabilities, they should be obtained.  
Also, the last VA examination of the legs was conducted in 
June 2005 and a current examination should be done.

With respect to her depression and PTSD claims, the veteran 
alleges that she was sexually harassed by her company 
commander and first sergeant and psychologically harassed by 
her second commander.  VA medical treatment records show 
diagnoses of depression and PTSD.  

Following her August 2007 Board hearing, the veteran 
submitted an October 2007 letter from the director of a 
counseling center.  The director stated that the veteran had 
received counseling from 1995 to 1996 for symptoms of PTSD 
and depression which were described as chronic.  The records 
of this treatment are not in evidence and as they may be 
relevant to her claims, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
complete releases for records of treatment 
from April 2007 following her car accident 
as well as any other recent treatment for 
her legs.  The agency of original 
jurisdiction (AOJ) should then ask the 
listed care providers for a complete copy 
of the veteran's medical records. 

2.  The veteran should also be asked to 
complete releases for counseling records 
from the Center for Care and Counseling 
for the period 1995 to 1996 for depression 
and PTSD.  The agency of original 
jurisdiction (AOJ) should then ask the 
listed care providers for a complete copy 
of the veteran's medical records. 

3.  The RO should arrange for a VA 
examination to determine the current 
severity of the service-connected 
idiopathic edema of the left leg and the 
right leg.  The claims folder should be 
made available to the examiner for review. 
The examiner should assess current 
symptomatology related to the service-
connected idiopathic edema, and any other 
disorders associated therewith.

4.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
initial evaluations in excess of 10 
percent for idiopathic edema of the left 
leg and right leg and entitlement to 
service connection for PTSD and 
depression.  If the determination of any 
of these claims remain unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide her a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


